[DO NOT PUBLISH]


            IN THE UNITED STATES COURT OF APPEALS

                    FOR THE ELEVENTH CIRCUIT
                     ________________________          FILED
                                              U.S. COURT OF APPEALS
                           No. 10-14605         ELEVENTH CIRCUIT
                       Non-Argument Calendar       MARCH 9, 2012
                     ________________________        JOHN LEY
                                                      CLERK
                D.C. Docket No. 6:10-cv-00117-MSS-DAB


LARRY RUMBOUGH,

                                                    Plaintiff-Appellant,

                               versus

EQUIFAX INFORMATION SERVICES, LLC,
EXPERIAN INFORMATION SOLUTIONS, INC.,
TRANS UNION, LLC,
CHEXSYSTEMS COLLECTION AGENCY, INC.,
MANN BRACKEN, LLC,
BANK OF AMERICA CORPORATION,
LAW OFFICES OF ERSKINE & FLEISHER,
CITIFINANCIAL, INC.,
LEXISNEXIS RISK SOLUTIONS FL, INC.,
LEXISNEXIS SCREENING SOLUTIONS, INC.,
COLLECTCORP CORPORATION,
FIRST PREMIER BANK, et al.,
ALLIANCEONE,INC.,

                                                 Defendants-Appellees,

CBC COMPANIES,
NCO FINANCIAL SYSTEMS, INC., et al.,
llllllllllllllllllllllllllllllllllllllllD                                Defendants.

                                    ________________________

                          Appeal from the United States District Court
                              for the Middle District of Florida
                                ________________________

                                            (March 9, 2012)

Before TJOFLAT, EDMONDSON, and CARNES, Circuit Judges.

PER CURIAM:

        Larry Rumbough, proceeding pro se, filed a complaint against thirty-six

defendants, including banks, credit reporting companies, other financial entities,

and law firms, seeking damages under the Fair Credit Reporting Act, 15 U.S.C.

§ 1681, the Fair Debt Collection Practices Act, 15 U.S.C. § 1692, and the Florida

Consumer Collection Practices Act, Fla. Stat. § 559. Rumbough appeals the

district court’s order requiring him to post a cost bond of $250 per defendant as a

condition for filing an amended complaint and its action striking that complaint

and dismissing the case when he failed to comply with that order. Rumbough

contends that the bond was unjustified because it was not based on any relevant

law or facts. He also asserts that the court did not make any specific findings

about whether the bond amount was reasonable in light of his financial

circumstances.

                                                   2
       The district court ordered the cost bond based in part on its inherent

powers.1 We review a district court’s exercise of its inherent powers for an abuse

of discretion, but a determination about the scope of those powers is a legal

conclusion that we review de novo. Pedraza v. United Guar. Corp., 313 F.3d

1323, 1328 (11th Cir. 2002). A district court has the inherent authority to manage

its own docket and may dismiss a complaint if a plaintiff fails to comply with a

court order. See Equity Lifestyle, Props., Inc. v. Fla. Mowing and Landscape

Serv., Inc., 556 F.3d 1232, 1240 & n.14 (11th Cir. 2009); Fed. R. Civ. P. 41(b).

Federal courts also have the inherent power to require the posting of cost bonds.

Pedraza, 313 F.3d at 1335.

       A court’s exercise of its inherent powers sometimes collides with a litigant’s

right of access to the courts, which is “unquestionably a right of considerable

constitutional significance.” Miller v. Donald, 541 F.3d 1091, 1096 (11th Cir.


       1
         The court also based its order on Federal Rule of Civil Procedure 41(d), which provides:
“If a plaintiff who previously dismissed an action in any court files an action based on or
including the same claim against the same defendant, the court: (1) may order the plaintiff to pay
all or part of the costs of that previous action; and (2) may stay the proceedings until the plaintiff
has complied.” Fed. R. Civ. P. 41(d). The court, however, made no findings about whether
Rumbough had filed an action based on or including the same claims against the same
defendants, as Rule 41(d) requires. Instead, the court noted only that Rumbough had filed
lawsuits in the past against some of the defendants in the present lawsuit. Also, the district court
did not direct Rumbough to pay the costs of the earlier lawsuit, which Rule 41(d) permits, but
instead ordered Rumbough to post a bond as security for costs in the present lawsuit.



                                                  3
2008). That right of access, however, is “neither absolute nor unconditional.” Id.

(quotation marks omitted). Courts may impose conditions on access, but they also

must ensure that “indigent litigants are not completely prohibited from seeking

judicial relief.” Id. at 1096–97. In imposing a cost bond as a condition of filing a

complaint, “[t]he district court, in the exercise of its sound discretion, must settle

upon an assurance which is fair in the light not only of the case itself and of the

exigencies faced by the defendant, but also fair when illuminated by the actual

financial situation of the plaintiff.” Aggarwal v. Ponce Sch. of Med., 745 F.2d

723, 728 (1st Cir. 1984).

      In the present case the district court acted within its discretion by ordering

Rumbough to post a cost bond. The court found that Rumbough was a “frequent

pro se litigator,” that he had been required to post a cost bond before and had

failed to do so, and that he had previously filed complaints against some of the

same defendants as those in the present case. Requiring the posting of a cost bond

for each defendant before allowing Rumbough to file his amended complaint

compelled more careful consideration of which defendants to sue and ensured that

Rumbough would pay at least part of any costs that might be imposed against him.

      Rumbough’s basis for challenging the order imposing the cost bond,

however, was that he was financially unable to post it. The district court failed to

                                           4
inquire further into that stated reason for challenging the cost bond. Cf. Aggarwal,

745 F.2d at 728–29 (holding that the district court should have made findings

about the plaintiff’s alleged financial inability to post a cost bond and could have

required the plaintiff to produce “a detailed financial statement or copies of his

federal income tax returns”). The district court should have considered

Rumbough’s financial ability to post the bond before dismissing his complaint.

For that reason, we vacate the district court’s order dismissing Rumbough’s

complaint and remand for it to do so.

      VACATED AND REMANDED.




                                          5